DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (DE 102006044218A1).

Claim 1
Bauer discloses a transmission comprising:
an input shaft (51) configured to receive rotational power;
an output shaft (53) configured to transmit rotational power to a load; and
a clutch assembly (55) coupled between the input shaft and the output shaft to selectively transmit rotational power therebetween in use of the transmission, the clutch assembly including
a housing (48),
a piston (67, 68) movable relative to the housing (48), wherein the piston (67) cooperates with the housing (48) to at least partially define a first cavity (80), and
a disc spring (100) movable relative to the housing (48), wherein the disc spring (100) cooperates with at least one of the housing (48) and the piston (67, 68) to at least partially define a second cavity (90 or chamber outward/upper spring 100) that is arranged opposite the first cavity (80) relative to the piston (100).

Claim 2
Bauer discloses wherein the clutch assembly (55) includes no more than one piston (67, 68). It is noted the only other piston is for a different clutch assembly inward of clutch 55.

Claim 3
Bauer discloses wherein the second cavity (90 or chamber outward/upper spring 100) is at least partially defined by only one piston (67, 68). It is noted the only other piston is for a different clutch assembly inward of clutch 55.

Claim 11
Bauer discloses a rotating clutch assembly for a transmission, the clutch assembly comprising:
a housing (48),
a piston (67, 68) movable relative to the housing (48), wherein the piston (67) cooperates with the housing (48) to at least partially define a first cavity (80) that is configured to receive hydraulic fluid such that a first centrifugal pressure force is created in use of the clutch assembly (see FIG. 1); and
a disc spring (100) movable relative to the housing (48), wherein the disc spring (100) cooperates with at least one of the housing (48) and the piston (67, 68) to at least partially define a second cavity (90 or chamber outward/upper spring 100) that is configured to receive hydraulic fluid (4) such that a second centrifugal pressure force is created that at least partially counteracts the first centrifugal pressure force in use of the clutch assembly (see FIG. 1 illustrating the chambers acting on opposite sides of the piston),
wherein the clutch assembly includes no more than one piston (see FIG. 1 illustrating only a single piston (67, 68) for the outer clutch assembly (55).

Claim 12
Bauer discloses wherein the second cavity (90 or chamber outward/upper spring 100) is at least partially defined by only one piston (67, 68). It is noted the only other piston is for a different clutch assembly inward of clutch 55.

Claim 18
Bauer discloses a rotating clutch assembly for a transmission, the clutch assembly comprising:
a housing (48),
a piston (67, 68) movable relative to the housing (48), wherein the piston (67) cooperates with the housing (48) to at least partially define a first cavity (80) that is configured to receive hydraulic fluid such that a first centrifugal pressure force is created in use of the clutch assembly (see FIG. 1); and
a disc spring (100) movable relative to the housing (48), wherein the disc spring (100) cooperates with at least one of the housing (48) and the piston (67, 68) to at least partially define a second cavity (90 or chamber outward/upper spring 100) that is configured to receive hydraulic fluid (4) such that a second centrifugal pressure force is created that at least partially counteracts the first centrifugal pressure force in use of the clutch assembly (see FIG. 1 illustrating the chambers acting on opposite sides of the piston),
wherein the disc spring (100) is formed to include one or more slots (103) to permit flow of hydraulic fluid therethrough in use of the clutch assembly (see FIG. 2).

Claim 19
Bauer discloses wherein the clutch assembly (55) includes no more than one piston (67, 68). It is noted the only other piston is for a different clutch assembly inward of clutch 55.

Claim 20
Bauer discloses a diaphragm (120), wherein the diaphragm (120) closes off the one or more slots (103) to resist leakage of hydraulic fluid from the second cavity (see cavity in which fluid 4 is in FIG. 2) through the disc spring (100) in use of the clutch assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Sakai (JP 6757686B2).

Claim 4
Bauer discloses wherein the clutch assembly further comprises a diaphragm (120), and wherein the diaphragm (120) cooperates with the disc spring (100) and the piston to at least partially define the second cavity.
Bauer does not disclose that the diaphragm, which is immediately adjacent the spring, cooperate with the housing to define the second cavity. However, Sakai discloses a clutch where the outer clutch hub (31) surrounds the piston (34) and spring (4) to form the clutch housing as the outer clutch hub/drum and support the spring from its inside (see FIG. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to have provided the outer clutch hub/drum surrounding the entire piston and return spring, supporting these structures from their inside as in Sakai in order to provide protection from contamination of the piston and return spring.

Claim 5
Bauer discloses wherein the diaphragm (120) is arranged in contact with the disc spring (100) and configured to at least partially conform to the shape of the disc spring (100) in response to movement of the disc spring (100) relative to the housing (modified to be the outer clutch hub surrounding the piston and spring and diaphragm) in use of the clutch assembly (see Bauer, FIG. 1).

Claim 6
Bauer discloses wherein the disc spring (100) is formed to include one or more slots (103) to permit flow of hydraulic fluid therethrough, and wherein the diaphragm (120) closes off the one or more slots (103) to resist leakage of hydraulic fluid from the second cavity (90 or chamber outward/upper spring 100) through the disc spring (100) in use of the clutch assembly.

Claim 7
Bauer discloses wherein a first side (left side in FIG. 2) of the disc spring (100) contacts the diaphragm (120) and a second side (right side in FIG. 2) of the disc spring (100) arranged opposite the first side contacts a retaining ring (49) of the clutch assembly. Bauer as modified so that the outer clutch hub is the structure which surrounds the piston and spring would disclose wherein the retaining ring (49) is constrained against movement relative to the housing in an axial direction since in FIG. 2 of Bauer the member 67 would instead form the housing. Alternatively, Satai discloses a retaining ring (38) holding the spring on the clutch housing (see FIG. 3) and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified Bauer in order to prevent movement of the spring axially in order to maintain the biasing force against the piston.

Claim 8
Bauer as modified discloses the function wherein the retaining ring (Satai, 38) at least partially seals the second cavity (shown in FIG. 2 of Bauer where oil 4 is located) adjacent an inner diameter of the disc spring (100) to resist leakage of hydraulic fluid from the second cavity in use of the clutch assembly (see FIG. 2 of Bauer where element 67 would have been modified to be the clutch outer hub/drum and would extend to the inside of the spring to support the spring at its inner side).

Claim 13
Bauer discloses wherein the clutch assembly further comprises a diaphragm (120), and wherein the diaphragm (120) cooperates with the disc spring (100) and the piston to at least partially define the second cavity.
Bauer does not disclose that the diaphragm, which is immediately adjacent the spring, cooperate with the housing to define the second cavity. However, Sakai discloses a clutch where the outer clutch hub (31) surrounds the piston (34) and spring (4) to form the clutch housing as the outer clutch hub/drum and support the spring from its inside (see FIG. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to have provided the outer clutch hub/drum surrounding the entire piston and return spring, supporting these structures from their inside as in Sakai in order to provide protection from contamination of the piston and return spring.

Claim 14
Bauer discloses wherein the diaphragm (120) is arranged in contact with the disc spring (100) and configured to at least partially conform to the shape of the disc spring (100) in response to movement of the disc spring (100) relative to the housing (modified to be the outer clutch hub surrounding the piston and spring and diaphragm) in use of the clutch assembly (see Bauer, FIG. 1).

Claim 15
Bauer discloses wherein a first side (left side in FIG. 2) of the disc spring (100) contacts the diaphragm (120) and a second side (right side in FIG. 2) of the disc spring (100) arranged opposite the first side contacts a retaining ring (49) of the clutch assembly. Bauer as modified so that the outer clutch hub is the structure which surrounds the piston and spring would disclose wherein the retaining ring (49) is constrained against movement relative to the housing in an axial direction since in FIG. 2 of Bauer the member 67 would instead form the housing. Alternatively, Satai discloses a retaining ring (38) holding the spring on the clutch housing (see FIG. 3) and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified Bauer in order to prevent movement of the spring axially in order to maintain the biasing force against the piston.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Park (US 2015/0247537).

Claim 9
Bauer does not disclose wherein the clutch assembly further comprises a first spring seat arranged in contact with the piston and the disc spring adjacent an outer diameter of the disc spring, and wherein the first spring seat cooperates with the disc spring and the piston to at least partially define the second cavity.
However, Park discloses that an alternative to having the spring directly contact the piston (FIGS. 1, 2, and 5) is to provide a first spring seat (72) arranged in contact with the piston (50) and the disc spring (70) adjacent an outer diameter of the disc spring (70), and wherein the first spring seat (72) cooperates with the disc spring (70) and the piston (50) to at least partially define the second cavity (92) (see FIG. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to include a first spring seat at the upper end of the spring in FIG. 2 of Bauer in order to better position/center the spring relative to the piston. 



Claim 16
Bauer does not disclose wherein the clutch assembly further comprises a first spring seat arranged in contact with the piston and the disc spring adjacent an outer diameter of the disc spring, and wherein the first spring seat cooperates with the disc spring and the piston to at least partially define the second cavity.
However, Park discloses that an alternative to having the spring directly contact the piston (FIGS. 1, 2, and 5) is to provide a first spring seat (72) arranged in contact with the piston (50) and the disc spring (70) adjacent an outer diameter of the disc spring (70), and wherein the first spring seat (72) cooperates with the disc spring (70) and the piston (50) to at least partially define the second cavity (92) (see FIG. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to include a first spring seat at the upper end of the spring in FIG. 2 of Bauer in order to better position/center the spring relative to the piston. 

Allowable Subject Matter
Claim 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 10, the prior art does not disclose or render obvious a transmission comprising the combination of “wherein the clutch assembly further comprises a second spring seat arranged in contact with the housing and the disc spring adjacent an inner diameter of the disc spring, and wherein the second spring seat cooperates with the disc spring, the piston, and the housing to at least partially define the second cavity.” More specifically, the prior art does not disclose the combination of the first and second spring seats specifically contacting the piston and spring and the piston housing and spring, respectively, to define the second cavity. The prior art includes other structure that could be interpreted as a spring seat, however no one reference includes both spring seats contacting, i.e., directly engaging, the recited two structures. It would not have been obvious to have added one spring seat to a reference already having another spring seat, since the existing spring seat would perform the necessary centering/positioning for which these spring seats are typically used. In addition, some prior art references include a seat integral with the piston and therefore not “in contact with” the piston.
Claim 17 is allowable for the same reasons as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al. (US 2009/0283344) discloses a spring (11) and spring seat (FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659